DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/8/22.  These drawings are accepted.
Claim Objections
Claim 1 is  objected to because of the following informalities:  
Lines 24 and 25, it appears “the/each flange portion” should be --the at least one flange portion-- for consistency of the claim language.
Line 24, it appears “the covering” should be --the at least one covering-- for consistency of the claim language.
Line 33, it appears “the ahesiving bond(s)” should be --the adhesive bonding-- for consistency of the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17,19-20, 23-24, 28, 32, 38-40, 42-45, 55 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Lines 17 and 19, it’s unclear if the limitation “at least one said covering” is referencing the previously recited at least one of said coverings.
With regard to claim 38: It’s not readily clear as to how the panel is secured to a ceiling panel.  Note that claim 1 was amended to recite that the panel comprises a wall or a ceiling panel.  Further, it’s unclear if the claimed ceiling panel is referencing the ceiling panel of claim 1.
With regard to claims 40 and 42-45: It’s unclear as to how “the at least one portion” engages the structural component when claim 1, lines 16-17 previously recites at least one portion engaging one of the coverings of the panel.
With regard to claim 45: Lines 3-4, the limitation “the at least one said covering” lacks sufficient antecedent basis.
With regard to claim 58: Lines 9-11, it’s unclear as to how the first flange portion overlaps an end face of the building panel and is arranged to extend parallel to the covering. Examiner notes that it appears the end face is disposed angularly to the covering. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17, 19-20, 23-24, 28, 32, 38-40, 42-45, 55 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 7,165,370 B1) in view of Antonic (US 2012/0144763 A1) and in view of Ball et al. (WO 2011/106901 A1).
With regard to claim 1: Wolfe discloses a method of forming a connection between a structural component (60) and a panel (26) of a building (fig. 4), the structural component (60) comprising a roof panel, and the panel (26) comprising a wall panel, the panel (26) comprising a substrate (core) and load-resistant coverings (skins) (col. 17, lines 48-61) and defining respective skins over opposite sides of the substrate (core) whereby the substrate defines a core of the panel (26) (fig. 4).
Wolfe discloses that the substrate is a foam material (col. 47, lines 48-50), which will inherently comprise an open or closed cell structure.   Accordingly, interstices would be distributed therethroughout the foam material of Wolfe forming the cell structure.
Wolfe discloses the method comprising: 
securing a connector (84 and 90) to the structural component (60) and the panel (26) such that the connector (84 and 90) engages at least one of said coverings (skins) and the structural component (60) so as to direct, to the at least one covering (one of the skins) engaged thereby, loading exerted by the structural component (60), wherein the connector (84 or 90) comprises respective portions arranged to engage the panel (26) and the structural component (60), and securing the connector (84 and 90) to the structural component (60) and the panel (26) comprises effecting load-transmissive engagement between the structural panel (60) and the panel (26), and the portion arranged to engage the panel (26)  comprising at least one portion arranged so as to engage the at least one covering (one of the skins), wherein the connector (84 and 90) comprises at least one flange portion (one of the legs of U-shaped flat face 92) defining the at least one portion arranged to engage the at least one covering (one of the skins) and extending from a web or further flange portion of the connector (84 and 90)  that is arranged to overlap an end face of the panel (26),  and being arranged so as to extend parallel to the at least one covering (one of the skins) to be engaged thereby, wherein effecting the load-transmissive engagement between the at least one flange portion of the connector (84 and 90) and the at least one covering (one of the skins) to be engaged thereby comprises securing a side face of each flange portion (one of the legs of U-shaped flat face 92) against a side face of the at least one covering (one of the skins) parallel to the side face of each flange portion extends, the connector (84 and 90) including at least one web portion or additional flange portion (one of the legs of U-shaped flat face 92) defining said portion arranged to engage the structural component (60).
 Wolfe does not disclose effecting the load-transmissive engagement between the panel and the portion arranged to engage the panel comprises adhesively bonding the panel to the portion arranged to engage the panel, such that the at least one said covering and the at least one portion arranged to engage the at least one covering are bonded together and that engagement is transmissive to loading which, in the building, subjects the adhesive bond to tension and/or shear.
However, Antonic discloses connectors (channel members) secured mechanically and/or adhesively to panel sheets (par. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wolfe to have the connectors be both mechanically and adhesively connected to the panels such as taught by Antonic in order to provide further mean of securement to prevent disengagement.  As modified, Wolfe in view of Antonic would disclose effecting the load-transmissive engagement between the panel and the portion arranged to engage the panel comprises adhesively bonding the panel to the portion arranged to engage the panel, such that the at least one said covering and the at least one portion arranged to engage the at least one covering are bonded together and that engagement is transmissive to loading which, in the building, subjects the adhesive bond to tension and/or shear.
Wolfe in view of Antonic does not disclose that the skins are polymeric.
However, Ball et al. discloses a foam core panel comprising skins made of a polymeric or metallic material (par. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wolfe previously modified by Antonic to form the skins out of a polymeric material such as taught by Ball et al. in order to provide a structure that is durable and resistance to decay.
With regard to claim 2: Wolfe as modified by Antonic disclose the adhesively bonding comprises applying adhesive between the panel or the structural component and the respective at least one portion.
With regard to claim 3: Wolfe discloses that the connector (84 and 90) includes at least one cover portion (one of the legs of U-shaped flat face 92) arranged so as to overlie at least one face of the wall panel (26), whereby securing of the connector effects concealment of the at least one face by the at least one cover portion (fig. 4).
With regard to claim 17: Wolfe discloses securing the connector (84 and 90) to the structural component (60) comprises securing a side face of said at least one web portion or additional flange portion (86) to or against a side face of the roof panel (60), wherein said side face of the roof panel (60) defines an underside of the roof panel (60) (fig. 4).
With regard to claim 19: Wolfe discloses said at least one web portion or additional flange portion (86) is inclined relative to said at least one flange portions, to an extent that the roof panel (60) is inclined when said connection is formed (fig. 4).
With regard to claim 20: Wolfe discloses that the connector (84 and 90) comprises a bracing portion (88 and 96) between said flange portion (one of the legs of U-shaped flat face 92) and said at least one web portion additional flange portion (86) to transmit loading therebetween (fig. 4).
With regard to claim 23: Wolfe discloses securing of the connector (84 or 90) to the structural panel (60) comprises securing a face of said at least one web portion or said additional flange portion (86) to the structural component (60) (fig. 4).
With regard to claim 24: Wolfe discloses at least one of said respective portions is configured with a spacer (protrusion on web of 90) positioned to abut the panel (26) and define a void (fig. 4).
Wolfe as modified by Antonic discloses applying the adhesive is such that the adhesive occupies the void so as to be retained between that portion and the wall or ceiling panel/roof panel.
With regard to claim 28: Wolfe in view of Antonic does not disclose that the connector is formed from metal or is polymeric. 
It would have been a matter of obvious design choice to form the connector out of metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Metal is a well-known material for use in connectors and would have been an obvious material choice before the effective filing date of the claimed invention for its inherent material properties such as strength and durability.
With regard to claim 32: Wolfe discloses that the connector (84 or 90) is defined by a bracket (fig. 4).
With regard to claim 38: Wolfe discloses that the connector (84 or 90) defines a top plate (88 or 96) securing the panel (26) of the building to the structural component (60) (fig. 4).
With regard to claim 39: Wolfe discloses that the roof panel (60) comprises a substrate (core) and a load-resistant coverings defining respective skins over opposite sides thereof whereby the substrate (core) of the roof panel (60) defines a core of the roof panel (60), and wherein securing of the connector (84 and 90) to the structural component (60) is such that the connector (84 and 90) engages at least one of the coverings of said roof panel (60), whereby said loading exerted by the structural component (60) comprises loading exerted through the at least one covering of the roof panel (60) engaged by the connector (84 and 90) (fig. 4).
Wolfe discloses that the substrate of the roof panel is a foam material (col. 47, lines 48-50), which will inherently comprise an open or closed cell structure.   Accordingly,  interstices would be distributed therethroughout the foam material of Wolfe forming the cell structure.
With regard to claim 40: Wolfe discloses that the portion (86) arranged to engage the structural component (60) comprises at least one portion arranged so as to engage said covering (skins) of the roof panel (60) (fig. 4).
With regard to claim 42: Wolfe as modified by Antonic discloses effecting the load-transmissive engagement between the structural component and the at least one portion arranged to engage the structural component comprises bonding of the structural component to the portion arrange to the engage the structural component.
With regard to claim 43: Wolfe as modified by Antonic discloses bonding of the structural component to the at least one portion arranged to engage the structural component comprises  applying of adhesive between the structural component and the portion arranged to engage the structural component.
With regard to claim 44: Wolfe as modified by Antonic discloses the bonding of the structural component to the portion arranged to engage the structural component comprises the bonding of the roof panel and the portion arranged to engage the structural component together.
With regard to claim 45: Wolfe as modified by Antonic discloses securing of the connector to the structural component comprises bonding together at least one said covering of the roof panel and the portion of the connector arranged to engage the at least one said covering.
With regard to claim 55: Wolfe discloses that the substrate of the roof panel (60) is a foam substrate (col. 17, lines 47-61).
With regard to claim 57:  The connection formed by a method according to claim 1 is disclosed by Wolfe in view Antonic and Ball et al.
With regard to claim 58: Wolfe discloses a method of forming a connection between a structural component (60) and a building panel (26) of a building (fig. 4), the structural component (60) comprising a roof panel, the building panel (26) comprising a wall panel, the building panel (26) comprising a substrate (core), and the substrate (core) comprising a load-resistant covering (skin) defining a skin over a side of the substrate (core), whereby the substrate defines a core of the building panel (26) (fig. 4).
Wolfe discloses that the substrate is a foam material (col. 47, lines 48-50), which will inherently comprise an open or closed cell structure.   Accordingly, interstices would be distributed therethroughout the foam material of Wolfe forming the cell structure.
Wolfe discloses that the method comprising: 
securing a connector (84 and 90) to the structural component (60) and the building panel (26), wherein the connector (84 and 90) comprises: 
a first portion (90) arranged to engage the covering (skin) and comprising a first flange portion (one of the legs), wherein the first flange portion is arranged to overlap an end face of the building panel and arranged to extend parallel to the covering (skin) (fig. 4); and 
a second portion (84) arranged to engage the structural component (50) and comprising a second flange portion (fig. 4); 
wherein securing the connector (84 and 90) to the structural component (60) and the building panel (26) comprises effecting a load-transmissive engagement between the structural component (60), the building panel (26), the first portion (90) of the connector (84 and 90), and the second portion of the connector (84 and 90) (fig. 4); 
wherein effecting the load-transmissive engagement comprises securing a side face of the first flange portion (one of the legs of 90)  against a side face of the covering (one of the skins) parallel to which the first flange portion (one of the legs of 90) extends (fig. 4).
Wolfe does not disclose effecting the load-transmissive engagement comprises adhesively bonding the covering to the first portion arranged to engage the covering to form an adhesive bond Application Number: 16/969,382 Filed: August 12, 2020 Page 10 of 16 therebetween, such that engagement is transmissive to loading which, in the building, subjects the adhesive bond to tension and/or shear.
However, Antonic discloses connectors (channel members) secured mechanically and/or adhesively to panel sheets (par. 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wolfe to have the connectors be both mechanically and adhesively connected to the panels such as taught by Antonic in order to provide further mean of securement to prevent disengagement.  As modified, Wolfe in view of Antonic would disclose effecting the load-transmissive engagement comprises adhesively bonding the covering to the first portion arranged to engage the covering to form an adhesive bond Application Number: 16/969,382 Filed: August 12, 2020 Page 10 of 16 therebetween, such that engagement is transmissive to loading which, in the building, subjects the adhesive bond to tension and/or shear.
Wolfe in view of Antonic does not disclose that the skins are polymeric.
However, Ball et al. discloses a foam core panel comprising skins made of a polymeric or metallic material (par. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wolfe previously modified by Antonic to form the skins out of a polymeric material such as taught by Ball et al. in order to provide a structure that is durable and resistance to decay.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the skins of Wolfe being metal are considered moot in view of the new grounds of rejection.  Ball et al. is now relied on to teach a foam core panel comprising skins made of a polymeric or metallic material (par. 0004).
Applicant further argues that Antonic does nothing to displace, and if anything reinforces, a presumption that structural componentry is necessary to provide continuity throughout a connection between a wall or ceiling panel of a building and a structural component comprising a roof panel. Applicant submits that in Wolfe and Antonic, there is simply no disclosure, teaching or suggestion of a connector having a web/flange portion arranged to overlap an end face of the wall/ceiling panel and secured to the wall/ceiling panel by adhesive bonding. 
Examiner respectfully submits that Wolfe discloses the general structure of the claimed connection and that the secondary reference of Antonic is relied on solely to teach connectors secured mechanically and adhesively to panel sheets.  Antonic is not relied to teach a specific connection and a relationship of a connector to a roof panel, wall panel and/or ceiling panel.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The objection to the claims has been withdrawn in view of the amendment filed 6/8/22.
The previous rejection of claims 1-3, 17, 19-20, 23-24, 28, 32, 38-40, 42-45 and 55-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/8/22.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633